DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 5/14/21 will not be entered because the new limitations of claims 1, 20, and new claim 36 raise new issues and would require further search and/or consideration. 
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.
Response to Arguments
Applicant's arguments filed 5/14/21 have been fully considered but they are not persuasive. Applicant argues that Wang does not use any of the precursors set forth in claim 20 and thus there is no suggestion that the chamber of Wang would be suitable for use with such precursors. This is not found persuasive because apparatus claims cover what a device is, not what a device does. The limitation “operating to perform the method of claim 20” is merely a recitation with respect to the manner in which the claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from the prior art apparatus of Wang because the apparatus of Wang teaches the structural limitations (see MPEP 2114, II). Wang discloses that the reactor is a Pulsar reactor manufactured by ASM [0080] and the instant specification states that the reactor is a Pulsar reactor manufactured by ASM [0036]. Thus, the reaction .
Applicant disagrees that the claimed nitrogen impurity level would necessarily result from the combination of Wang, Tois, and Gordon. However, Applicant has not provided any evidence to support their position. Since Gordon discloses the same lanthanum precursor [0109] as the present invention which may be a suitable alternative to the Hf or Zr precursors of Wang to form a lanthanum silicate film as evidenced by Tois, the lanthanum silicate film would have reasonably been expected to have the same properties, such as the claimed impurity level when used in the Wang process. 
Applicant argues that Wang (2) does not disclose any lanthanum precursors and thus does not suggest formation of lanthanum hydroxide. This is not found persuasive because Wang (2) discloses forming silicates using hafnium or zirconium precursors [0027]-[0028] similarly to Wang. Tois discloses that metal silicates may be formed using lanthanum precursors as suitable alternatives to hafnium and zirconium precursors [0036]-[0039]. Thus, it would have been obvious that the combination of Wang, Tois, and Gordon would also result in a lanthanum hydroxide film because the oxidizing precursor may react with the metal to form a metal hydroxide as suggested by Wang (2) and would form a lanthanum hydroxide rather than hafnium or zirconium hydroxide since lanthanum precursors were suitable substitutes for hafnium and zirconium precursors for forming metal silicates.
Applicant’s additional arguments are directed to the new limitations which have not been entered. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday-Friday 8:30 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715